Appeal by an employer and its insurance carrier from a decision and award of the Workmen’s Compensation Board made upon a finding of acute conjunctivitis, central keratitis and acute iritis resulting from traumatic injury which occurred when dust and dirt entered claimant’s eye. Claimant testified that the dust scratched his eye and the eye specialist who treated him said that this (a “sharp particle of dirt” being sufficient) caused a minute cut in the cornea which led to an infection, probably of a virus type, and to the corneal lesion which he found. In addition, he said, the mere fact of a trauma, even if the foreign body did not remain, would be sufficient to activate a virus already present in the corneal tissue. Appellants contest the finding of causal relationship, relying on the opinion of their medical expert who diagnosed herpetic or dendritic keratitis of nontraumatie origin and seemed to consider of conclusive significance the failure of the physicians who examined claimant a few days after the incident to find and remove any foreign body. Although appellants’ expert testified that “ ordinary dust ” washed out with tears does not lead to the condition found, he was informed at the time of his first examination that “ no foreign body was removed ”, but nevertheless reported “an active corneal erosion” which “can occur as a result of foreign body”. Decision and award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Bergan, P. J., Coon, Gibson, Herlihy and Reynolds, JJ.